Ladd, J.
The defendant Howard, on June 28, 1893, executed to one Howell a chattel mortgage to secure the purchase price of three hundred dollars, covering a team, harness, and “bus,” and this mortgage was afterwards assigned to plaintiff. It was never recorded. Howard also executed to Jordan a chattel mortgage covering the same property, to secure the payment of two hundred and seventy-five dollars, *647December 8, tbe same year. The defendant Laub had a claim for keeping the horses, which is not in dispute. Unless it appeared on the trial that the mortgage of Jordan was fraudulent, or that Jordan, before he took the same, had notice of the plaintiff’s mortgage, the mortgage of Jordan would be entitled to priority. The evidence fully discloses that Howard, in executing the mortgage to Jordan, intended to defeat the mortgage of plaintiff. Much of the consideration of Jordan’s mortgage appears to be trumped up, and his whole story is full of contradictions. His testimony, in connection with the surrounding circumstances, warrants the conclusion that the mortgage was not taken in good faith. In entering- the decree, however, the district court dismissed Jordan’s cross-petition entirely. Judgment should have been rendered against Howard thereon, as he made no defense. With this modification, the decree should be affirmed. —Modified and affirmed.